Citation Nr: 0007595	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-12 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
schizophrenic reaction, schizoaffective disorder, currently 
evaluated as 50 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 through August 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision by 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.

The Board initially notes that during an October 1998 hearing 
held before the RO in Cleveland, Ohio, the veteran indicated 
that he has been receiving Social Security benefits since 
approximately 1979 or 1980.  The veteran's Social Security 
records have not been associated with the file, and no 
additional information regarding the potential significance 
of the records was given, i.e. whether the records document 
the receipt of disability benefits for the veteran's service-
connected disability, or whether the records address the 
veteran's employment status.  As a general rule, the duty to 
assist requires the VA to obtain and review Social Security 
records which may contain evidence relevant to a veteran's VA 
claim.  Baker v. West, 11 Vet. App. 163, 169 (1998).  
However, in the present case, and in light of the following 
favorable decision, the Board finds that it is not necessary 
to remand this matter and the veteran will not be prejudiced 
if the Social Security records are not associated with the 
file.  In this regard, the veteran's testimony indicates that 
he began receiving Social Security benefits in 1979 or 1980.  
This information would have little impact on the Board's 
assessment of the veteran's current level of disability and 
request for an increased disability evaluation dated in March 
1998 and his current ability to maintain employment, as the 
record shows that the veteran has maintained employment on an 
intermittent basis since 1979.   

Additionally, in a VA-Form 21-4138, Statement In Support of 
Claim dated July 1998, the veteran raises a claim for service 
connection for post-traumatic stress disorder.  This matter 
was not prepared for appellate review, and as such it is 
referred to the RO for clarification and appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for the equitable resolution of 
the issue of entitlement to an increased rating for 
schizophrenia reaction, schizoaffective disorder has been 
obtained.

2.  The veteran's schizophrenia reaction, schizoaffective 
disorder is manifested by panic attacks, social isolation, 
depression, delusions, preoccupation with bizarre thoughts, 
preoccupation with thoughts of death, impaired judgment, 
neglect of personal hygiene, suicidal ideation, violent 
thoughts and anger, poor interpersonal relationships and the 
veteran has been shown to have severe social and industrial 
adaptability.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability evaluation for 
schizophrenic reaction, schizoaffective disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.1, 4.7, 4.130, Diagnostic Code 9205 (1999).

2.  A schedular rating of 100 percent having been granted, 
there is no legal entitlement to a total disability rating 
based on individual unemployability pursuant to 38 C.F.R. § 
4.16 and that claim is moot.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1999); 38 C.F.R. § 4.16(a) (1999); Green v. West, 11 
Vet. App. 472 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative claim that the veteran is 
entitled to an evaluation in excess of 50 percent, to reflect 
more accurately the severity of the veteran's schizophrenia 
symptomatology.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased evaluation.  Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  Based on the 
veteran's contention, the Board finds that the claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  The Board also finds that the VA has fulfilled its 
duty to assist the veteran by obtaining and fully developing 
all relevant evidence necessary for the claim's equitable 
disposition. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).

Further, a disability evaluation may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1 (1999).  
Nevertheless, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for schizophrenic reaction, 
schizoaffective type was established in a September 1969 
rating decision and, at that time, the RO assigned a 50 
percent convalescence rating from August 12, 1969.  In a June 
1970, the veteran's rating was reduced to 30 percent, and 
increased to 50 percent in a November 1988 rating decision.  
The veteran's 50 percent disability evaluation was continued 
by rating decisions dated in January 1991 and June 1998.  The 
veteran filed a Notice of Disagreement in July 1998 and a 
substantive appeal in December 1998, giving rise to the 
current appeal.  

In a June 1998 rating decision, the RO continued the 
veteran's 50 percent disability evaluation for schizophrenia 
reaction disorder pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code (DC) 9205 (1999).  Disorders under DC 9205 
schizophrenia, residual type; other and unspecified types are 
to be rated as chronic adjustment disorders using the 
criteria set forth in DC 9440.  Pursuant to DC 9440, a 50 
percent disability evaluation is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood;  difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assignable with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

As previously indicated, the veteran was service-connected 
for schizophrenia in May 1969.  From May 1969 through August 
1988, the veteran was afforded three VA examinations and was 
hospitalized in March-April 1979 for depression, alcohol and 
drug abuse.  From May 1969 through August 1988, the veteran 
was diagnosed with an emotionally unstable personality and 
schizophrenic reaction, schizoaffective type personality 
disorder, body dysmorphic disorder (which was treated and 
resolved), and alcohol and drug abuse (January 1970, December 
1974, March-April 1979 and August 1988).  In December 1974, a 
VA examiner described the veteran as having severe social and 
industrial impairment.  Subjective complaints reported by the 
veteran during this time period include: depression (December 
1974), thoughts and fears of hurting himself (December 1974, 
August 1988), delusions involving thoughts that people were 
talking about him behind his back and watching him, and 
having a general sense that people "had it in" for him 
(December 1974, August 1988), social isolation (December 
1974, August 1988), feeling that part of his brain was 
missing (August 1988), poor sleeping habits (August 1988), 
bizarre occupations, feelings of fear and sensations and 
feelings of jitteriness and shaking (August 1988).  Objective 
symptoms noted during this time include: having no friends, 
being socially isolated, social fear and anxiety (December 
1974, August 1988), disorderly dress and poor hygiene (August 
1988), specific desire fantasies, preoccupation, bizarre 
thoughts and difficulty expressing himself (August 1988), 
suicidal and homicidal rumination and tangential reality 
contact (August 1988), no initiative or motivation and poor 
to questionable insight and judgment (August 1988).

Letters dated June-August 1988 show that the veteran was 
found to be medically unable to perform the position of 
custodial laborer with the United States Postal Service, as a 
result of his history of "nervous disorders."  The veteran 
was also turned down for the position of mail processor as a 
result of his disorders. 

From December 1988 through June 1998, the veteran was 
afforded two VA examinations (December 1990, April 1998), was 
hospitalized for alcohol dependence and agoraphobia (November 
1990), and continued to receive regular outpatient treatment 
for schizoaffective disorder from University Hospitals of 
Cleveland, Department of Psychiatry Outpatient Services 
(December 1988- June 1998).  Outpatient treatment records 
from University Hospitals dated December 1988 show that the 
veteran complained of having a gloomy mood, having constant 
fear and experiencing panic attacks associated with sweating, 
diffuse pain, arm tremor, palpitations, gasping and diarrhea.  
In December 1988, the veteran was diagnosed with adjustment 
disorder with mixed emotional features, moderate to severe 
panic disorder with agoraphobia and histrionic personality 
disorder, anxiety disorder including phobic attacks, 
depressed mood and probable success neurosis.  His mood and 
personality were shown to impair his judgment and he was 
preoccupied with thoughts of death and he continued to avoid 
social activities, work and eating most foods.
 
Outpatient treatment records dated February 1989 document 
that the veteran experienced a resurgence of panic attacks.  
He was described as having an anxious affect and mood, but 
there was no evidence of psychotic thought, hallucinations or 
suicidal or homicidal ideation.  He was also diagnosed with a 
mild depressive disorder.  In September 1990 reflect that the 
veteran was worried about social situations and had increased 
depression.  No psychotic symptoms were noted and the veteran 
was described as being in the "higher functioning 
schizophrenic spectrum." 

Outpatient records show that the veteran underwent a thorough 
examination in December 1990.  At that time, he was shown to 
have complaints of fearing people, unhappiness, dying and 
fear of leaving Cleveland, Ohio.  The veteran stated that he 
was afraid that people were talking about him.  While he did 
not want to be around people, he became afraid when he was 
alone.  The veteran reported experiencing anxiety, 
nervousness and being depressed and confused.  The veteran 
presented to the examination with a rather neglected general 
appearance.  He exhibited definite perceptual disorganization 
in that he gave irrelevant, inappropriate answers to many of 
the examiner's questions.  Due to this paralogical thinking, 
the examiner described the veteran's intellectual 
functioning, memory, insight and judgment as slightly 
impaired.  The veteran denied hallucinations, but admitted to 
delusional ideations with persecutory trends.  His affect was 
inappropriate and he had mild to moderate anxiety.  The 
veteran was diagnosed with Axis I schizophrenia, 
undifferentiated, subchronic and panic disorder with 
agoraphobia by history.  He was said to have major impairment 
in his functioning and assigned a GAF score of 35.  The 
veteran was advised to seek ongoing treatment from the VA 
psychiatric outpatient clinic.  

In February 1995, the veteran was diagnosed with bipolar 
affective disorder, Type I with depression, hypochondria, 
history of panic attacks and alcohol abuse and social 
isolation.  The veteran was given a GAF score of 70 for the 
highest level of functioning over the previous year and a GAF 
score of 60 for the date of the examination.

An undated outpatient record appearing between a February 
1998 record and an April 1998 record in the claims file, 
shows that the veteran had a withdrawn demeanor, mild 
psychomotor retardation, depressed mood, constricted and 
dysphoric affect, inappropriate feelings of anger directed 
toward others, and feelings of inadequacy.  The veteran was 
diagnosed with dysthymic disorder and assigned a GAF score of 
50.  

The veteran was afforded a VA examination in April 1998.  
Subjectively, the veteran reported feeling lousy, depressed 
and having occasional suicidal thoughts.  He stated "I just 
want to disappear."  The veteran reported being delusional 
and thinking that the whole world is against him and that 
someone is trying to shoot him.  He felt certain that someone 
would shoot him in the back of the head.  The veteran's 
memory for recent and remote events was fair, but vague for 
recent memory.  Judgment and insight were impaired.  The 
veteran denied hallucinations.
Objectively, the VA examiner found that the veteran had a 
depressed mood and denied suicidal ideation even though he 
admitted to wanting to disappear, to thinking that the whole 
world is against him and to thinking that someone is trying 
to smash his car and shoot him in the back.  The veteran was 
oriented to time, place and person.  The examiner diagnosed 
the veteran with Axis I schizophrenia paranoid type, alcohol 
dependence by history, cocaine and marijuana abuse by 
history.  The examiner assigned the veteran a past and 
current GAF score of 40.  The examiner noted that the veteran 
is depressed, delusional and suicidal.  The examiner 
described the veteran as having severe impairment of his 
industrial and social adaptability.  

The veteran continued to be diagnosed with a dysthymic 
disorder through June 1998 and in May 1998 it was noted that 
the veteran continued to be at chronic risk of self-harm. 

From September to October 1998, the veteran sought 
intermittent treatment from St. Luke's Hospital for various 
conditions including anxiety attacks.  During an October 1998 
hearing held before the RO in Cleveland, Ohio, the veteran 
testified that he does not have any friends, does not 
participate in any social activities and that he spends 90 
percent of his time alone.  He stated that he continues to 
experience constant depression, fears death and has panic 
attacks nightly because he is afraid he will die if he falls 
asleep.  The veteran also reported being irritable, angry and 
having trouble with his short-term memory.  The veteran 
testified that he does not keep weapons at home because of 
the chance that he will kill himself.  He stated that he had 
told his therapist that the only reason he had not committed 
homicide is because he does not want to go to jail.  The 
veteran testified that he worked for his mother's catering 
service in the 1990's, but not on a consistent basis and he 
had difficulty being nice to people while working.

Upon review of the foregoing evidence, the Board notes that 
in December 1990, the veteran was assigned a Global 
Assessment Functioning (GAF) score of 35 based on diagnoses 
of schizophrenia, undifferentiated, subchronic and panic 
disorder with agoraphobia by history.  The veteran received 
GAF scores of 60 and 50 in February 1995 and February 1998 
respectively, based on diagnoses of bipolar affective 
disorder Type I, depression, hypochondria, history of panic 
attacks, alcohol abuse and social isolation.  The most recent 
VA examination of record dated April 1998 shows that the 
veteran was assigned a GAF score of 40 in conjunction with 
diagnoses of schizophrenia paranoid type and a history of 
alcohol, cocaine and marijuana abuse.  While these scores are 
a global assessment and are attributable not only to the 
veteran's schizophrenia, but also to bipolar affective 
disorder, depression, panic disorder and a history of alcohol 
and drug abuse, they are indicative of a pattern of worsening 
symptomatology.  The Board finds significance in the fact 
that the most recent score of record, a GAF of 40, is 
attributable primarily to schizophrenia, the veteran's 
service-connected disorder, with a history of alcohol, 
cocaine and marijuana abuse.  According to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
VIV), which the VA has adopted at 38 C.F.R. §§ 4.125, 4. 130 
(1999), a GAF score of 40 is indicative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  The Board notes further, that the 
veteran has also been diagnosed as having a nonservice-
connected personality disorder.  However, to the extent that 
the record does not clearly identify the symptomatology 
attributable to service-connected psychiatric disability as 
opposed to nonservice-connected mental condition, reasonable 
doubt should be resolved in the veteran's favor and the 
symptoms should be presumed to be attributable to the 
service-connected psychiatric disorder.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition).  

While the evidence shows that the veteran has disabilities 
other than schizophrenia, and while his symptomatology waxes 
and wanes, it is clear that the most recent VA examination 
report shows that the veteran carries a diagnosis of 
schizophrenia and the veteran has been characterized as 
having severe impairment of his industrial and social 
adaptability, which corresponds to the assigned GAF score of 
40.  Since June 1988 when the veteran's 50 percent disability 
evaluation was assigned, the veteran's disability has 
consistently been manifested by panic attacks, social 
isolation, depression, delusions, preoccupation with bizarre 
thoughts, preoccupation with thoughts of death, impaired 
judgment, neglect of personal hygiene, suicidal ideation, 
violent thoughts and anger, and poor interpersonal 
relationships.  Additionally, in August 1988, the veteran was 
found to be medically unable to perform his position as 
custodial laborer with the United States Postal Service due 
to his history of "nervous disorders."  The veteran was 
employed in the early 1990's by his mother's catering 
service, but has been unable to maintain consistent 
employment since 1988.  Further, the evidence of record 
reflects that the veteran remains socially isolated and has 
no friends.  He fears people and according to his October 
1998 testimony, he spends 90 percent of his time alone.  He 
is also afraid that he may hurt people and has specifically 
indicated that the only reason he has not acted on homicidal 
thoughts is because he doesn't want to go to jail.  

Accordingly, the Board concludes that the evidence of record 
supports a finding that the veteran has severe impairment of 
his social and industrial abilities, has persistent 
delusions, an intermittent inability to maintain personal 
hygiene, has impaired insight and judgment and is in 
persistent danger of hurting himself or others.  As such, the 
veteran's disability picture is more nearly approximated by a 
100 percent disability evaluation under DC 9205 and the 
veteran is entitled to an increased disability evaluation. 

In light of the fact that the Board has determined that the 
veteran is entitled to a 100 percent disability evaluation 
for his service-connected disability, the veteran's claim for 
an award of total disability based on individual 
unemployability is rendered moot.  The governing regulation, 
38 C.F.R. § 4.16, specifically provides that total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  However, 
because the Board has determined that the veteran is entitled 
to a 100 percent schedular rating for his service-connected 
schizophrenia, he is not eligible under the terms of the 
regulation, for a TDIU rating.  Green v. West, 11 Vet. App. 
472, 476 (1998) (veteran with 100 percent schedular rating 
for service-connected disability is for that reason not 
eligible for TDIU evaluation).


ORDER

A 100 percent disability evaluation for schizophrenic 
reaction, schizoaffective disorder is granted subject to the 
criteria which govern the payment of monetary awards.

A total disability rating based on individual unemployability 
pursuant to 38 C.F.R. § 4.16 due to service-connected 
disability is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

